Citation Nr: 0107979	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  93-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in September 1993, August 1995 and September 1996.  


REMAND

The veteran claims that he was exposed to an unidentified 
herbicide agent during routine chemical, biological and 
radiological operation training while at Fort Knox, Kentucky 
from October to December 1965, or possibly during "war 
games" in Germany, or during transportation to Germany.  

A review of the record reveals that attempts to verify the 
veteran's alleged exposure through the National Personnel 
Records Center, the U.S. Army Personnel Center (ARPERCEN), 
the Department of the Army, the Environmental Support Group 
(since renamed the U.S. Armed Services Center for Research of 
Unit Records), and the Environmental Agents Service of the VA 
Health Administration have been unsuccessful.  In a December 
2000 VA Form 646, the veteran's representative, while 
commending VA's efforts so far, maintained that the most 
likely source in determining whether or not a herbicide agent 
was used around Fort Knox in the Fall of 1965, or used at 
American bases in Germany would be "the departments 
responsible for the building and grounds maintenance on base, 
or any records pertaining to the maintenance issue."  Upon 
review, the Board has determined that further attempts to 
verify the veteran's alleged exposure should be made.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the U.S. Army 
Fort Knox, Kentucky military facility 
directly in an attempt to determine 
whether an herbicide agent was used in 
conjunction with chemical, biological, 
and radiological operation training from 
October to December 1965.  One avenue of 
inquiry should be those responsible for 
building and grounds maintenance on base.  
All documentation associated with the 
request for such verification, to include 
a positive or negative reply, should be 
associated with the claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




